Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 20, 2022. Claims 1, 2, 5, 9, 12, 23-25 and 27-30 are pending and currently examined.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1, 2 5, 9, 12, 23-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Reddy et al. (US 2005/0019348 A1, published Jan. 27, 2005, submitted in IDS filed on 07/11/2013).
Base claims 1 and 12, as amended, are directed to a vaccine for eliciting a protective immune response against Marek's Disease virus (MDV) in an avian animal comprising: administering to the avian animal a vaccine
said vaccine comprising a veterinarily or pharmaceutically acceptable carrier or diluent and an effective immunization dosage of a MDV viral agent stably transformed 
Reddy et al. teaches recombinant MDV virus strains CVRM-1 and CVRM-2, derived from CV1988 through transformation with a foreign DNA construct which includes a long terminal repeat sequence of a reticuloendotheliosis virus; it teaches that this viral agent is effective to elicit an immune response in a chicken to MDV without causing a significant degree of pathology in the inoculated bird, and that suitable formulations of the vaccine for use in chickens include an effective immunization dosage of this viral agent with a pharmaceutically acceptable carrier or diluent. See e.g. Abstract, PGPub paragraphs [0056]-[0058], [0073], and Figs. 1 and 2. 
Reddy et al. further teaches that the resulting recombinant virus, MDV with LTR, generally grow more rapidly than parental MDV strain and thus there is no need for plaque purification; and however, if there is no growth advantage, the recombinant viruses have to be plaque purified and screened for the presence of LTR sequences using PCR. See PGPub [0058].
Reddy et al. teaches the process of generating CVRM virus. See e.g. PGPub paragraph [0073] and Fig. 2. 
PGPub paragraph [0073] is cited below:
[0073] To generate the CVRM virus, purified viral DNA of the MDV serotype 1 vaccine strain CVI988 (commercial strain purchased from Intervet, Delaware) was co-transfected into CEF or DEF cells together with Not I digested cosmid B40-Pac as previously described (Reddy et aI., 2002, ibid). Recombinant CVI988 viruses containing the LTR insertion from RM1 replicated faster than parental CVI988 strain virus and soon became the predominant viral population. In addition, recombinant viruses were released into the supernatant as cell free virus at a higher rate than parental CVI988 strain. Two recombinant strains, CVRM-1 and CVRM-2, were recovered and further propagated. CVRM-1 virus stocks were made by 

Fig. 2 discloses that the B40-Pac is the Pac I fragment from MDV virus strain RM1 and that the LTR in the recombinant CVRM-2 strain contains the nucleotide sequence as SEQ ID NO: 2. Reddy et al. further teaches that the recombinant CVRM-2 clone is deposited as ATCC PTA-4945. See PGPub paragraph [0021].
In the Example 1, Reddy et al. teaches generation of the CVRM-2 recombinant virus and development of it into a vaccine. See e.g. PGPub paragraphs [0073] cited above and Table 1: 
Table 1 teaches vaccination with CVRM1 or CVRM2 and challenged by 648A strain and achieved an average protection rate (PI) of 85.3% and 79.5%, respectively.
The instant specification teaches that the present invention is based, in part, upon the production and use of vaccines comprising Marek's Disease Viruses (MDV) originally disclosed in application number U.S. Ser. No. 10/623,891 (published as US2005/ 0019348A1, to Reddy et al.). “Specifically, the present invention stems from the surprising and unexpected finding that the CVRM2 "virus" (MDV strain "CV1988" transformed with a foreign DNA construct; disclosed, for example, in Table 1 of Reddy et al.) was not in fact a clonally distinct, single recombinant attenuated Marek's Disease Virus (MDV). Instead, Applicants determined the CVRM2 was a heterogeneous population of recombinant and parental MDV, and when they isolated and subsequently administered to avians a pure clonal line of CVRM2 (hereinafter referred to as "RN1250"), they obtained safety and efficacy results far exceeding those a skilled person would have expected on reading Reddy et al.” See [0012]. Accordingly, the 
It would have been obvious for one of ordinary skill in the art at the time of invention to further plaque-purify the recombinant virus to remove the parental virus strain. One would have been motivated to do so to obtain a purer recombinant virus of interest disclosed in Reddy et al. than the CVRM1 or CVRM2 strains which are known to contain predominantly the recombinant virus of interest plus a small amount of the undesired parent virus with higher pathogenicity. 
Regarding claims 23-27, Reddy teaches that the viral agent is prepared for administration by formulation in an effective immunization dosage with a pharmaceutically acceptable carrier or diluent, such as physiological saline or tissue culture medium, and that typically, the vaccine will contain at least about 200 PFU (plaque-forming units) of the virus, and preferably between about 2000 and 5000 PFU. The vaccine can be effectively administered any time after the chicken attains immunocompetence, which is at about the 18th day of incubation (3 days prehatch); but it is normally administered by inoculation within 24-48 hours after hatching. See e.g. [0065].
Regarding claim 28, one of ordinary skill in the art would have found it obvious to arrive at the claimed dosage range through routine optimization.

Response to Applicant’s Arguments
Applicant’s arguments filed on Jan. 20, 2022 have been fully considered and are addressed as follows.

Applicant argues that according to teaching of Reddy, CVRM-1 and CVRM-1 were generated from the recombinant CVRM (which was produced by inserting the LTR from RM1 into a commercial CVI988 MDV Serotype 1 vaccine strain and allowing the recombinant CVI988 virus to replicate), by passing the infected cells for 7 and 8 passages, respectively, and that CVRM-2 is thus “purified” more than CVRM-1 (since the recombinant virus has a growth advantage over the co-existing parental virus, the unwanted parental virus is reduced along with each passage). Applicant argues that, as explained by Reddy in paragraph [0076], it appeared that the less “purified” strain, CVRM-1, achieved a higher average protective index (PI) than the more “purified” strain, CVRM-2.
Applicant argues that the claimed vaccine contains a clonal MDV virus, not a mixed population of parental and recombinant virus, while Reddy fails to teach or suggest a clonal virus. Applicant argues that Reddy teaches away from the claimed invention because it teaches that there is no need for plaque purification due to the fact that the recombinant MDV with RM1 LTR grows more rapidly than the parental MDV strain, and that due to the growth advantage of the recombinant MDV, one of ordinary skill in the art would lack the motivation to plaque purify the recombinant MDV because there would be no expectation of any improvement in protection efficacy.
Applicant argues that the clonal virus vaccine unexpectedly demonstrated a significant improvement over Reddy’s vaccine: Example 5 of the instant specification 
Applicant’s arguments are not persuasive. 
Regarding the argument about teaching away, MPEP section 2145 X.D relates to assertions that the art teaches away from the claimed invention. Such teachings are not considered to be a teaching away merely by indicating that something is in some manner inferior to another. In essence, a teaching away must criticize, discredit, or otherwise discourage the solution. 
In the current case, teachings of Reddy make it clear that the contaminating parental virus is undesired (which is potentially pathogenic to hosts receiving the immunization) while the recombinant MDV with the REV LTR is the desired viral antigen to be included in a vaccine of the disclosed invention. As a matter of fact, the invention of Reddy is based on the construction of a recombinant MDV with stable integration of a REV LTR and lack of pathogenesis comparing to the parental virus CVI988 MDV which is commercially available as a vaccine strain. Therefore, even though Reddy teaches that a plaque purification is not necessary due the growth advantage of the recombinant MDV over the parental virus, it does not criticize, discredit, or otherwise discourage the solution. 
Regarding arguments about unexpected results, to evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). Example 5 of the instant application refers to protection results using a vaccine comprising the strain 
  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850. The examiner can normally be reached on Monday - Friday, 8:30 am -5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648